                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 DEBRA EATON,

         Plaintiff,
                                                        Case No. 19-cv-282-bbc
    v.

 J.H. FINDORFF & SON, INC.,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant J.H. Findorff & Son, Inc. against plaintiff Debra Eaton dismissing this

case.




         s/V. Olmo, Deputy Clerk                           4/3/2020
         Peter Oppeneer, Clerk of Court                    Date
